DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 06, 2022. The application contains claims 1-9: 
Claims 4-6 were cancelled previously
Claims 1, 3, 7, and 8 are amended
Claims 1-3 and 7-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 08, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on January 06, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 101
In view of the amendments and Applicant’s argument “processing of data is performed by a hardware component (a computing platform having a data processor for executing a plurality of instructions)” that acknowledges “a computing platform having a data processor” is a hardware component, the 35 U.S.C. 101 rejections to claims 1-3 and 7-9 for being directed to non-statutory subject matter have been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
	In response to Applicant’s following argument with respect to KRAUSS et al. (US 20190037283 A1) on page , the examiner disagrees.
“Thus, the system of Krauss does not use audio snippets to construct a message but rather overlays or combines various audio channels to produce a personalized audio/video presentation. This is akin to selecting various channels of an audio track (drums, strings, horns, vocals etc.) to form a personalized version of a song.”
Applicant argues about two things: 1) audio snippets; 2) how the audio snippets are combined to product a user-specific audio message. 
First, audio snippets are not defined in the specification. The plain meaning of snippet is a small piece or fragment of anything, thus audio snippets means small pieces or fragments of audio. Audio KRAUSS are pieces of an audio program thus read on “audio snippets”.
Second, the specific technique to combine audio snippets to produce a user-specific message, which Applicant is arguing about, is not recited in the claim. Instead, the claim merely recited "... combining selected audio snippets into a user-specific..." in broad terms. This means any way of combining audio snippets will read on it. KRAUSS, [0038]-[0039]; Fig. 2 teaches selecting and combining a specific set of one or more audio program elements into personalized audio presentations, thus teaches the “… combining …” limitation.
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities: 
Claim 7, lines 2-3: “a type of user activity or a gender of said user, a user-related physiological parameter”. Clarify whether it means “… and a user-related physiological parameter” or “… or a user-related physiological parameter”
Claim 8, line 2: “and or”. Clarify whether it means “and” or “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of KRAUSS et al. (US 20190037283 A1).

With regard to claim 1,
Bulusu teaches 
a system for providing information to a user comprising a remote database communicating with a plurality of user devices (Fig. 9; Col. 13, lines 60-67; Col. 14, lines 1-19: a system that provides content or information to a user, wherein user devices 904 correspond to “a plurality of user devices” and data stores 928 correspond to “a remote database”), said remote database including: 
(a) a plurality of audio snippets (Col. 11, lines 10-12: the content can include streaming media such as music; Col. 4, lines 61-67; Col. 5, lines 1-7: the content can be songs, wherein songs correspond to “a plurality of audio snippets”); 
(b) a computing platform having a data processor (Fig. 9, processor(s) 918) for:
(i) executing a clustering engine for clustering users of said plurality of user devices based on at least one user-related motivational parameter (Fig. 4, 416; Col. 8, lines 29-64: cluster users, e.g., into group A 418, B 420, and C 422, based on their respective emotional states, wherein the service provider computers 408 correspond to “a clustering engine” and emotional states correspond to “at least one user-related motivational parameter”) and identifying a subset of audio snippets from said plurality of audio snippets most relevant to motivating users of a cluster (Fig. 4, 424; Col. 8, lines 29-64: determining content to present to the user 404 based on the one or more groups the user is clustered with indicates identifying content relevant to users of each cluster; as discussed above, the content can be audio snippets; also because the content is selected based on similar emotional states shared among users of a cluster, the audio snippets thus identified are “most relevant to motivating users of a cluster”); and 
(ii) associating a user of a user device with said cluster and providing said subset of audio snippets to a memory of said user device (Fig. 4, 416, 424; Col. 8, lines 29-64: cluster user 404 with group B and present user 404 with a second set of content associated with group B. “a memory of said user device” is inherently taught because all content presented to the user has to be brought to the memory of the user device for it to be displayed),
Bulusu does not teach
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user.
 KRAUSS teaches
wherein said user device includes a processor for selecting one or more audio snippets from said subset of audio snippets and combining selected audio snippets into a user-specific motivational audio message to be presented to the user (Fig. 6: 604 processor. [0038]-[0039]; Fig. 2: select and combine a specific set of one or more audio program elements into personalized audio presentations, wherein audio program elements correspond to “audio snippets” and personalized audio presentation corresponds to “user-specific … audio message”. “motivational” has been addressed with the primary reference above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu to incorporate the teachings of KRAUSS to select one or more audio snippets from said subset of audio snippets and combine selected audio snippets into a media file to be presented to the user. Doing so would allow flexibility in creating a wider range of different personalized audio content experiences as taught by KRAUSS ([0039]).

With regard to claim 3,
	As discussed in claim 1, Bulusu and KRAUSS teach all the limitations therein.
Bulusu further teaches 
the system of claim 1, wherein said user related motivational parameter is selected from the group consisting of a mood of said user, a reaction to feedback of said user and a compliance rate of said user (Fig. 4; Col. 8, lines 29-64: emotional states inform about the user’s mood thus correspond to “a mood of said user”).

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of KRAUSS et al. (US 20190037283 A1), and in further view of Landau et al. (US 20150262497 A1).

With regard to claim 2,
	As discussed in claim 1, Bulusu and KRAUSS teach all the limitations therein.
Bulusu and KRAUSS do not teach
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user.
Landau teaches
the system of claim 1, wherein said user device is a wearable device configured for sensing at least one physiological parameter of said user ([0028]; [0017]: the activity and lifecycle trackers can be devices worn or carried by the user and can sense physiological parameter of the user, e.g., heart rate, blood pressure, etc.).
Bulusu and KRAUSS to incorporate the teachings of Landau to make the user device a wearable device configured for sensing at least one physiological parameter of the user. Doing so would customize the media snippets based on metrics measured, recorded, or reported by tracker devices from the user to benefit the user’s wellness plan as taught by Landau ([0006]).

With regard to claim 7,
	As discussed in claim 1, Bulusu and KRAUSS teach all the limitations therein.
Bulusu and KRAUSS do not teach
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity or a gender of said user, a user-related physiological parameter.
Landau teaches
the system of claim 1, wherein said audio message is generated in accordance with a type of user activity or a gender of said user, a user-related physiological parameter ([0013]; [0014]: activity tracking corresponds to “a type of user activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and KRAUSS to incorporate the teachings of Landau to generate the media file in accordance with a type of user activity. Doing so would customize the media file based on a user’s wellness program.

With regard to claim 9,
As discussed regarding claim 2, Bulusu and KRAUSS and Landau teach all the limitations.
Landau further teaches
the system of claim 2, wherein said user is re-associated with a different cluster following an activity ([0040]: a more advanced wellness plan corresponds to “a different cluster” and completing a wellness program corresponds to “an activity”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bulusu et al. (US 10846517 B1), in view of KRAUSS et al. (US 20190037283 A1), and in further view of Tritschler et al. (US 6424946 B1).

With regard to claim 8,
	As discussed in claim 1, Bulusu and KRAUSS teach all the limitations therein.
Bulusu and KRAUSS do not teach
the system of claim 1, wherein each of said audio snippets is labeled as male or female voice, type of intonation and or a type of user activity.
Tritschler teaches
the system of claim 1, wherein each of said audio snippets is labeled as male or female voice, type of intonation and or a type of user activity (Abstract: label a speaker in an audio-video source as male or female voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bulusu and KRAUSS to incorporate the teachings of Tritschler to label each of the audio snippets as male or female voice. Doing so would allow the user to choose a preferred voice to speak the audio snippets.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168